DETAILED ACTION
Claims 1-20 are pending as submitted on 02/02/21.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on February 2, 2021 is acknowledged.  Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 8, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 

5. (Currently Amended) The apparatus of claim 1, wherein the curved [[shaped]] shape is a first curved [[shaped]] shape along a first portion of the heat shrink tubing, the heat shrinking tubing having a second curved [[shaped]] shape along a second portion of the heat shrink tubing, the second curved [[shaped]] shape curving in a different direction than the first curved shape.

6.    (Currently Amended) The apparatus of claim 5, wherein the first curved shape has a first radius of curvature and the second curved [[shaped]] shape has a second radius of curvature.

18.    (Currently Amended) The method of claim 10, wherein the curved shaped is a first curved shaped along a first portion of the heat shrink tubing, the heat shrinking tubing having a second curved [[shaped]] shape along a second portion of the heat shrink tubing, the second curved shaped curving in a different direction than the first curved shape.
shape has a second radius of curvature.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a curved shrinkable tubing, comprising a first length along an outer radius which is longer than a second length along an inner radius which shrinks in complement to a curved object, or a method of shrinking such a tube onto a curved object in combination with the other instantly claimed features.  This limitation is present in independent claims 1 & 10, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches methods using other types of shrink tube bending jigs (JP 2016-105378, US 5,271,975), or otherwise pre-shaping shrink tubes on shaped mandrels (US 4,384,404, US 4,282,396), or other types of shrink tubes manufactured with a shrink differential to create a curvature (US 5,862,962), but not the unique tubes/methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745